Exhibit 10.1

EXECUTION VERSION

TAX SHARING AGREEMENT

BETWEEN

LIBERTY GLOBAL PLC

AND

LIBERTY LATIN AMERICA LTD.



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS

     7  

Section 1.01 Definitions

     7  

ARTICLE II ALLOCATION OF TAX LIABILITIES

     14  

Section 2.01 Liability for Taxes

     14  

(a) Distributing Liabilities and Payments

     14  

(b) Splitco Liabilities and Payments

     15  

(c) Use of Tax Benefits

     15  

Section 2.02 Allocation Rules

     15  

(a) General Rule

     15  

(b) Split-Off Taxes and Related Losses

     16  

(c) PR Spin-Off Taxes and Related Losses

     16  

(d) Restructuring Taxes and Related Losses

     16  

(e) Tracking Stock Taxes and Related Losses

     16  

(f) Historical Transactions Taxes and Related Losses

     17  

(g) Carryovers or Carrybacks of Tax Benefits

     17  

(h) Splitco Carrybacks from Post-Distribution Period

     18  

(i) Employee Compensation and Employee Benefits

     18  

(j) Acquired Subsidiaries

     19  

(k) Transfer Taxes

     19  

ARTICLE III PREPARATION AND FILING OF TAX RETURNS

     19  

Section 3.01 Combined Returns

     19  

Section 3.02 Separate Returns

     19  

(a) Tax Returns Prepared by Distributing

     19  

 

2



--------------------------------------------------------------------------------

(b) Tax Returns Prepared by Splitco

     19  

Section 3.03 Provision of Information

     20  

(a) General

     20  

(b) Certification

     20  

Section 3.04 Special Rules Relating to the Preparation of Tax Returns

     20  

(a) General Rule

     20  

(b) Tax Return Positions

     20  

(c) Combined Returns

     21  

(d) Splitco Tax Returns

     21  

(e) Amended Returns and Other Actions

     22  

(f) Filing Claims for Carrybacks

     22  

ARTICLE IV TAX PAYMENTS

     22  

Section 4.01 Payment of Taxes to Tax Authority

     22  

Section 4.02 Indemnification Payments

     22  

(a) Tax Payments Made by the Distributing Group

     22  

(b) Tax Payments Made by the Splitco Group

     23  

Section 4.03 Payments for Tax Refunds and Tax Benefits

     23  

(a) Tax Refund or Tax Benefit Received by Distributing Group

     23  

(b) Tax Refund or Tax Benefit Received by Splitco Group

     23  

(c) Rules Regarding Tax Benefits

     23  

Section 4.04 Interest on Late Payments

     23  

Section 4.05 Initial Determinations and Subsequent Adjustments

     23  

Section 4.06 Tax Consequences of Payments

     24  

(a) General

     24  

(b) Protective Section 336(e) Election

     25  

 

3



--------------------------------------------------------------------------------

ARTICLE V ASSISTANCE AND COOPERATION; TAX RECORDS

     25  

Section 5.01 Cooperation

     25  

Section 5.02 Retention of Tax Records

     25  

Section 5.03 Access to Tax Records

     26  

Section 5.04 Confidentiality

     26  

Section 5.05 Delivery of Tax Records

     26  

ARTICLE VI RESTRICTIONS ON CERTAIN ACTIONS OF SPLITCO; INDEMNITY

     27  

Section 6.01 Restrictive Covenants

     27  

(a) General Restrictions

     27  

(b) Restricted Actions

     27  

(c) Reporting

     27  

(d) No Fault Allocation of Liability

     27  

Section 6.02 Distributing Indemnity

     28  

Section 6.03 Splitco Indemnity

     28  

Section 6.04 Scope

     29  

Section 6.05 Notices of Tax Contests

     29  

Section 6.06 Control of Tax Contests Generally

     29  

(a) General Rule

     29  

(b) Non-Preparer Participation Rights

     29  

Section 6.07 Cooperation

     29  

Section 6.08 Joint Claims

     30  

Section 6.09 Other Claims

     30  

ARTICLE VII DISAGREEMENTS

     30  

Section 7.01 General Procedures

     30  

Section 7.02 Tax Advisor Resolution

     31  

 

4



--------------------------------------------------------------------------------

Section 7.03 High-Level Dispute

     31  

ARTICLE VIII GENERAL PROVISIONS

     31  

Section 8.01 Survival

     31  

Section 8.02 Predecessors or Successors

     31  

Section 8.03 Expenses

     31  

Section 8.04 Governing Law; Jurisdiction

     32  

Section 8.05 Waiver of Jury Trial

     32  

Section 8.06 Notices

     33  

Section 8.07 Counterparts

     33  

Section 8.08 Binding Effect; Assignment

     33  

Section 8.09 Severability

     33  

Section 8.10 Amendments; Waivers

     34  

Section 8.11 Effective Date

     34  

Section 8.12 Change in Law

     34  

Section 8.13 Authorization, Etc.

     34  

Section 8.14 No Third Party Beneficiaries

     34  

Section 8.15 Entire Agreement

     34  

Section 8.16 No Strict Construction; Interpretation

     35  

(a) Construction

     35  

(b) Interpretation

     35  

Section 8.17 Headings

     35  

 

5



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT (this “Agreement”) is entered into as of December 29,
2017, between Liberty Global plc, a company organized under the laws of England
and Wales (“Distributing”), and Liberty Latin America Ltd., a company organized
under the laws of Bermuda (“Splitco”). Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement.

RECITALS

WHEREAS, Splitco is a direct, wholly-owned subsidiary of Distributing;

WHEREAS, the Board of Directors of Distributing has determined that it would be
appropriate and desirable for Distributing to separate the Splitco Business from
the Distributing Business;

WHEREAS, the Board of Directors of Splitco has approved such transaction;

WHEREAS, Distributing and Splitco have entered into the Reorganization
Agreement, dated as of December 29, 2017 (the “Reorganization Agreement”),
pursuant to which the Splitco Business will be separated from the Distributing
Business.

WHEREAS, Distributing and Splitco intend for (i) the transfer of any assets of
the Splitco Business by Distributing to Splitco, together with the assumption of
any liabilities of Distributing by Splitco in connection therewith (the
“Contribution”), (ii) the distribution of all of the outstanding shares of
Splitco by Distributing to the holders of LiLAC Ordinary Shares (the
“Distribution”), and (iii) the redesignation of LiLAC Ordinary Shares as
deferred shares, the transfer of such deferred shares for no consideration to a
third-party designee and the subsequent acquisition or cancellation of the
deferred shares by Distributing (the “Deferred Shares Transactions”), taken
together, to qualify as a tax-free reorganization and split-off transaction
under Sections 368(a)(1)(D), 355 and related provisions of the Code (the
“Split-Off”);

WHEREAS, prior to and in connection with the Split-Off, Distributing and its
subsidiaries will undertake the transactions comprising the Restructuring
pursuant to the Reorganization Agreement, including (i) the successive
distributions of 100 percent of the membership interests of LGI International
Holdings LLC, a Delaware limited liability company that is classified as a
disregarded entity for U.S. federal income tax purposes (“LGI Holdings”), and
that owns 100 percent of the outstanding stock of LiLAC Communications Inc., a
Delaware corporation (“Communications”), (x) to LGI International Inc., a
Delaware corporation (“LGI International”), (x) by LGI International to Liberty
Global Inc., a Delaware corporation (“LGI”), and (z) by LGI to Distributing, in
each case, in a transaction intended to qualify as tax-free under Section 355 of
the Code (collectively, the “PR Spin-Off”), and (ii) the transactions set forth
on the Restructuring Plan attached to the Reorganization Agreement as Schedule
1.1 (such transactions, other than the PR Spin-Off, the “Restructuring
Transactions”);

WHEREAS, prior to and not in connection with the Split-Off or the Restructuring,
Distributing and its subsidiaries undertook certain acquisitions, restructurings
and other transactions related to the Splitco Business (the “Historical
Transactions”); and

 

6



--------------------------------------------------------------------------------

WHEREAS, the parties desire to provide for and agree upon the parties’
respective rights, responsibilities and obligations with respect to Taxes and
Tax Benefits arising prior to, as a result of, and subsequent to Split-Off, the
filing of Tax Returns, the control of audits and other matters relating to
Taxes.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, and intending to be legally bound hereby,
Distributing and Splitco hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. For purposes of this Agreement, the following terms
have the following meanings:

“Affiliate” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person; provided, that, for any purpose
hereunder, none of the persons listed in clause (i) or (ii) shall be deemed to
be Affiliates of any person listed in the other such clause: (i) Splitco and
each of the other members of the Splitco Group, and (ii) Distributing and each
of the other members of the Distributing Group.

“Agreement” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in New York City, New York or London, England are
authorized or required by law or executive order to close.

“Claiming Company” has the meaning set forth in Section 2.02(i).

“Claimed Deductions” has the meaning set forth in Section 2.02(i).

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any comparable successor law.

“Combined Return” means with respect to any Tax Return for a Tax Year beginning
on or before the Distribution Date, any Tax Return that includes Tax Items of
both the Distributing Business and the Splitco Business, determined in
accordance with the allocation rules of Section 2.02.

“Communications” has the meaning set forth in the recitals hereof.

“Company” means Distributing or Splitco, as the context requires.

“Compensatory Equity Interests” means shares (restricted or otherwise), equity
interests, options, share appreciation rights, restricted share units,
performance share units or other similar rights with respect to the equity of
any entity granted prior to the Distribution in connection with

 

7



--------------------------------------------------------------------------------

employee, independent contractor or director compensation (including, for the
avoidance of doubt, share (restricted or otherwise), equity interests, options,
share appreciation rights, restricted share units, performance share units or
other similar rights issued in substitution for any of the foregoing by reason
of the Distribution or any subsequent transaction).

“Contribution” has the meaning set forth in the recitals hereof.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

“CWC” has the meaning set forth in Section 2.02(f)(iii).

“Deferred Compensation Deduction” has the meaning set forth in Section 2.02(i).

“Deferred Shares Transactions” has the meaning set forth in the recitals hereof.

“Disclosing Party” has the meaning set forth in Section 5.04.

“Distributing” has the meaning set forth in the preamble hereof.

“Distributing Acquired Subsidiary” has the meaning set forth in Section 2.02(j).

“Distributing Business” means, (i) with respect to any Tax Year (or portion
thereof) ending on or before the Distribution Date, the assets, liabilities, and
businesses of Liberty Global’s European businesses; and (ii) with respect to any
Tax Year (or portion thereof) beginning after the Distribution Date, the assets,
liabilities, and businesses of the Distributing Group during such Tax Year (or
portion thereof).

“Distributing Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Distribution Date, Distributing and each Subsidiary of
Distributing (but only while such Subsidiary is a Subsidiary of Distributing).

“Distributing Indemnitees” has the meaning set forth in Section 6.03.

“Distribution” has the meaning set forth in the recitals hereof.

“Distribution Date” means the date on which the Distribution occurs.

“Due Date” has the meaning set forth in Section 4.04.

“Employing Company” has the meaning set forth in Section 2.02(i).

“Final Determination” means the final resolution of any Tax liability for any
Tax period by or as a result of (i) a final and unappealable decision, judgment,
decree or other order by any court of competent jurisdiction, (ii) a final
settlement with a Tax Authority, including a closing agreement or accepted offer
in compromise under Sections 7121 or 7122 of the Code or a

 

8



--------------------------------------------------------------------------------

comparable arrangement under the laws of England and Wales or another
jurisdiction, (iii) any allowance of a refund in respect of an overpayment of
Tax, but only after the expiration of all periods during which such amount may
be recovered by the jurisdiction imposing such Tax, or (iv) any other final
disposition, including by reason of the expiration of the applicable statute of
limitations.

“First Company” has the meaning set forth in Section 2.01(c)(i).

“Group” means the Distributing Group or the Splitco Group, as the context
requires.

“High-Level Dispute” means any dispute or disagreement in which the amount of
liability in dispute exceeds $10 million.

“Historical Transactions” has the meaning set forth in the recitals hereof.

“Historical Transactions Taxes and Related Losses” means any Taxes and Losses
resulting from a Historical Transaction (i) as originally reported for Tax
purposes, including based on its Intended Tax Treatment, or (ii) pursuant to an
adjustment, amended Tax Return or Final Determination, including the failure to
qualify for its Intended Tax Treatment.

“Intended Tax Treatment” means the tax treatment as originally reported on the
relevant Tax Return for (i) the Restructuring Transactions and (ii) the
Historical Transactions.

“Interest Rate” means the Rate determined below, as adjusted as of each Interest
Rate Determination Date. The “Rate” means, with respect to each period between
two consecutive Interest Rate Determination Dates, a rate determined at
approximately 11:00 a.m., London time, two London business days before the
earlier Interest Rate Determination Date equal to the greater of: (x) the sum of
(i) the six month dollar LIBOR rate as displayed on page “LR” of Bloomberg (or
such other appropriate page as may replace such page) or, if LIBOR is no longer
available, a comparable successor rate, plus (ii) 2%, and (y) the interest rate
that would be applicable at such time to a “large corporate underpayment”
(within the meaning of Section 6621(c) of the Code) under Sections 6601 and 6621
of the Code. Interest will be calculated on the basis of a year of 365 days and
the actual number of days for which due.

“Interest Rate Determination Date” means the Due Date and each March 31,
June 30, September 30 and December 31 thereafter.

“Issuing Corporation” has the meaning set forth in Section 3.04(f).

“Joint Claim” means any pending or threatened Tax Contest claim, action, suit,
investigation or proceeding brought by a Tax Authority or a third party relating
to relating to (i) any Historical Transactions Taxes and Related Losses,
(ii) any Tracking Stock Taxes and Losses, (iii) any PR Spin-Off Taxes and
Related Losses, (iv) any Restructuring Taxes and Related Losses, and (v) any
Split-Off Taxes and Related Losses, in each case for which one Company is or may
be indemnified (in whole or in part) by the other Company under Article VI.

“LGI” has the meaning set forth in the recitals hereof.

 

9



--------------------------------------------------------------------------------

“LGI International” has the meaning set forth in the recitals hereof.

“Liberty Global Ordinary Shares” means Distributing’s Class A Liberty Global
ordinary shares, Class B Liberty Global ordinary shares and Class C Liberty
Global ordinary shares, and any series or class of shares into which
Distributing’s Class A, Class B, or Class C common shares is redesignated,
reclassified, converted or exchanged following the Distribution.

“LiLAC Ordinary Shares” means Distributing’s Class A LiLAC ordinary shares,
Class B LiLAC ordinary shares and Class C LiLAC ordinary shares.

“Losses” means any and all damages, losses, deficiencies, liabilities,
obligations, penalties, judgments, settlements, claims, payments, fines,
interest, costs and expenses (including, without limitation, the fees and
expenses of any and all actions and demands, assessments, judgments, settlements
and compromises relating thereto and the costs and expenses of attorneys’,
accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or in asserting, preserving or enforcing
an indemnified Person’s rights hereunder); provided, however, that “Losses”
shall exclude any special or punitive damages; provided, further, that the
foregoing proviso will not be interpreted to limit indemnification for Losses
incurred as a result of the assertion by a claimant (other than the parties
hereto and their successors and assigns) in a third-party claim for special or
punitive damages.

“Non-Preparer” means the Company that is not responsible for the preparation and
filing of the Combined Return or Separate Return, as applicable, pursuant to
Article III.

“Past Practices” has the meaning set forth in Section 3.04(b).

“Payment Date” means (x) with respect to any U.S. federal income tax return, the
due date for any required installment of estimated taxes determined under
Section 6655 of the Code, the due date (determined without regard to extensions)
for filing the return determined under Section 6072 of the Code, and the date
the return is filed, and (y) with respect to any other Tax Return, the
corresponding dates determined under the applicable Tax Law.

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Distribution Date.

“PR Spin-Off” has the meaning set forth in the recitals hereof.

“PR Spin-Off Opinion” means the opinion delivered by Ernst & Young LLP to
Liberty Global in connection with the PR Spin-Off, to the effect that, under
applicable U.S. federal income tax law, (i) the PR Spin-Off should qualify as
successive tax-free transactions described under Section 355 of the Code,
(ii) no gain or loss should be recognized by the relevant distributing
corporation, and (iii) no gain or loss should be recognized by, and no amount
will be included in the income of, the relevant shareholder upon the receipt of
shares of Communications pursuant to the PR Spin-Off.

 

10



--------------------------------------------------------------------------------

“PR Spin-Off Tax Materials” means (i) the representation letters delivered by
the Companies to Ernst & Young LLP in connection with the delivery of PR
Spin-Off Opinion, and (ii) any other materials delivered by the Companies in
connection with the rendering by Ernst & Young LLP of the PR Spin-Off Opinion.

“PR Spin-Off Taxes and Related Losses” means any Taxes and Losses resulting from
the PR Spin-Off (i) as originally reported for Tax purposes on the relevant Tax
Return, including based on the intended Tax treatment set forth in the recitals
hereof or (ii) pursuant to an adjustment, amended Tax Return or Final
Determination, including (x) the failure of the PR Spin-Off to qualify as
tax-free transactions described under Section 355 of the Code; and (y) the
failure of the PR Spin-Off to qualify for non-recognition treatment under
Section 355(e) of the Code for LGI Holdings, LGI International or LGI, as
applicable, in each case, other than any Taxes attributable to “deferred
intercompany transactions” or “excess loss accounts” (as those terms are defined
by Treasury Regulations) that are triggered as a result of the PR Spin-Off. The
term “PR Spin-Off Taxes and Related Losses” shall not include any Transfer
Taxes.

“Pre-Distribution Period” means any taxable periods (or portion thereof) ending
on or before the Distribution Date.

“Preparer” means the Company that is responsible for the preparation and filing
of the Combined Return or Separate Return, as applicable, pursuant to Article
III.

“Receiving Party” has the meaning set forth in Section 5.04.

“Reorganization Agreement” has the meaning set forth in the recitals hereof.

“Restructuring” has the meaning assigned to such term in the Reorganization
Agreement.

“Restructuring Taxes and Related Losses” means any Taxes and Losses resulting
from an Restructuring Transaction (i) as originally reported for Tax purposes on
the relevant Tax Return based on its Intended Tax Treatment, or (ii) pursuant to
an adjustment, amended Tax Return or Final Determination, including the failure
to qualify for its Intended Tax Treatment. The term “Restructuring Taxes and
Related Losses” shall not include any Transfer Taxes.

“Restructuring Transactions” has the meaning set forth in the recitals hereof.

“Section 336(e) Election” has the meaning set forth in Section 4.06(b).

“Separate Return” means any Tax Return that is not a Combined Return.

“Splitco” has the meaning set forth in the preamble hereof.

“Splitco Acquired Subsidiary” has the meaning set forth in Section 2.02(j).

“Splitco Business” means: (i) with respect to any Tax Year (or portion thereof)
ending on or before the Distribution Date, the assets, liabilities and
businesses of Liberty Global’s Latin America and Caribbean business; and
(ii) with respect to any Tax Year (or portion thereof) beginning after the
Distribution Date, the assets, liabilities, and businesses of the Splitco Group
during such Tax Year (or portion thereof). For purposes of this Agreement, LGI
Holdings shall be treated as part of the Splitco Business.

 

11



--------------------------------------------------------------------------------

“Splitco Group” means, with respect to any Tax Year (or portion thereof)
beginning after the Distribution Date, Splitco and each Subsidiary of Splitco
(but only while such Subsidiary is a Subsidiary of Splitco).

“Splitco Indemnitees” has the meaning set forth in Section 6.02.

“Splitco Shares” means Splitco’s Class A common shares, Class B common shares
and Class C common shares and any series or class of shares into which Splitco’s
Class A, Class B, or Class C common shares is redesignated, reclassified,
converted or exchanged following the Distribution.

“Split-Off Opinion” means the opinion delivered by Shearman & Sterling LLP to
Liberty Global in connection with the Split-Off, to the effect that, under
applicable U.S. federal income tax law, (i) the Split-Off should qualify as a
tax-free transaction described under Sections 355 and 368(a)(1)(D) of the Code,
and (ii) no gain or loss should be recognized by, and no amount should be
included in the income of, holders of LiLAC Ordinary Shares upon the receipt of
the Splitco Shares pursuant to the Distribution and the Deferred Shares
Transactions.

“Split-Off Tax Materials” means (i) the representation letters delivered by
Distributing, Splitco and a Distributing shareholder to Shearman & Sterling LLP
in connection with the delivery of the Split-Off Opinion, and (ii) any other
materials delivered by Distributing or Splitco in connection with the rendering
by Shearman & Sterling LLP of the Split-Off Opinion.

“Split-Off Taxes and Related Losses” means any Taxes and Losses (including
Losses attributable to claims by shareholders) resulting from (i) the Split-Off
as originally reported for Tax purposes on the relevant return, including based
on the intended tax treatment set forth in the recitals or pursuant to an
adjustment, amended Tax Return or Final Determination, including the failure of
the Split-Off to qualify as a tax-free transaction described under Sections
368(a)(1)(D) and 355 of the Code; and (ii) the failure of the Split-Off to
qualify in whole for non-recognition of income, gain and loss for U.S. federal
income tax purposes to the holders of LiLAC Ordinary Shares that received
Splitco Shares in the Split-Off. The term “Split-Off Taxes and Related Losses”
shall not include any Transfer Taxes.

“Subsidiary” when used with respect to any Person, means (i)(A) a corporation a
majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a

 

12



--------------------------------------------------------------------------------

corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
voting interest or (ii) any other Person of which an aggregate of 50% or more of
the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, employment, unemployment, Medicare, disability, property, ad
valorem, stamp, excise, severance, occupation, service, sales, use, license,
lease, transfer, import, export, value added, alternative minimum, estimated or
other similar tax (including any fee, assessment, or other charge in the nature
of or in lieu of any tax) imposed by any Tax Authority and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

“Tax Advisor” means an independent tax counsel or an accounting firm of
recognized national standing in the applicable jurisdiction that imposes the Tax
in respect of which advice is rendered or an opinion is delivered, provided
that, for the avoidance of doubt, if acceptable to both Distributing and
Splitco, the Tax Advisor for a matter can be the auditor of either Company.

“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision, agency, commission or authority thereof that imposes such
Tax, and the agency, commission or authority (if any) charged with the
assessment, determination or collection of such Tax for such entity or
subdivision.

“Tax Benefit” means a Tax Item which decreases the Tax liability of a taxpayer,
including a Tax Refund.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose, potential or effect of redetermining
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

“Tax Item” means, with respect to any Tax, any item of income, gain, loss,
deduction, credit or other attribute that may have the effect of increasing or
decreasing any Tax.

“Tax Law” means the law of any governmental entity or political subdivision
thereof, and any controlling judicial or administrative interpretations of such
law, relating to any Tax.

“Tax Matters Dispute” has the meaning set forth in Section 7.01.

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests, and any other books of account or records required to be
maintained under applicable Tax Laws or under any record retention agreement
with any Tax Authority.

 

13



--------------------------------------------------------------------------------

“Tax Refund” means a refund of Taxes previously paid and any overpayment
interest within the meaning of applicable Tax Law (whether paid by way of a
refund or credited against any liability for related Taxes).

“Tax Return” means any report of Taxes due, any claims for refund of Taxes paid,
any information return with respect to Taxes, or any other similar report,
statement, declaration, or document filed or required to be filed (by paper,
electronically or otherwise) under any applicable Tax Law, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing.

“Tax Year” means, with respect to any Tax, the year, or shorter period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

“Tracking Stock Date” means July 1, 2015, the date of the initial pro rata
issuance of the LiLAC Ordinary Shares by Distributing to its shareholders.

“Tracking Stock Taxes and Losses” means any Taxes and Losses (including Losses
attributable to claims by shareholders) resulting from (i) the treatment of the
LiLAC Ordinary Shares as other than stock of Distributing, or as Section 306
stock within the meaning of Section 306(c) of the Code, or (ii) the actual or
deemed disposition under applicable Tax Law of any assets caused by the issuance
of the LiLAC Ordinary Shares.

“Transfer Taxes” means any sales, use, privilege, transfer, documentary, gains,
stamp, duties, recording, and similar Taxes imposed upon any Company (or a
member of its Group) in connection with the Split-Off , the PR Spin-Off or the
Restructuring Transactions. For the avoidance of doubt, the term “Transfer
Taxes” shall not include any Taxes based upon or measured by income or revenue
(gross or net) or capital, whether imposed directly, indirectly or through
withholding, except that such term shall include Taxes attributable to “excess
loss accounts” to the extent provided on Schedule 2.02(k).

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

ARTICLE II

ALLOCATION OF TAX LIABILITIES

Section 2.01 Liability for Taxes. Except as provided in Section 2.02(i)
(Employee Compensation and Employee Benefits) and Section 6.05 (Notices of Tax
Contests) and in accordance with Article IV:

(a) Distributing Liabilities and Payments. For any Tax Year (or portion
thereof), Distributing shall (i) be liable for the Taxes allocated to
Distributing by this Article II, (ii) pay such Taxes either to the applicable
Tax Authority or to Splitco as required by Article IV, and (iii) pay Splitco as
required by Article IV for the amount of any Tax Benefits allocated to Splitco
pursuant to this Article II that Distributing is treated as using in accordance
with Section 2.01(c) to reduce Taxes described in clause (ii) of this
Section 2.01(a).

 

14



--------------------------------------------------------------------------------

(b) Splitco Liabilities and Payments. For any Tax Year (or portion thereof),
Splitco shall (i) be liable for the Taxes allocated to Splitco by this Article
II, (ii) pay such Taxes either to the applicable Tax Authority or to
Distributing as required by Article IV, and (iii) pay Distributing as required
by Article IV for the amount of any Tax Benefits allocated to Distributing
pursuant to this Article II that Splitco is treated as using in accordance with
Section 2.01(c) to reduce Taxes described in clause (ii) of this
Section 2.01(b).

(c) Use of Tax Benefits.

(i) Pre-Distribution Periods. For purposes of Section 2.01(a)(i) and 2.01(b)(i),
with respect to a Pre-Distribution Period (x) a Company (including members of
its Group, collectively, the “First Company”) shall be entitled to reduce Taxes
allocated to the First Company by Tax Benefits allocated to the other Company to
the extent that such Tax Benefits are not taken into account by the other
Company (or members of its Group) in the same Tax Year, and (y) the First
Company shall only be treated as using Tax Benefits allocated to the other
Company to reduce Taxes to the extent that the cash Taxes payable by the First
Company are actually reduced, computed on a “with and without” basis, including
first using any Tax Benefits of the First Company regardless of the Tax Year in
which the Tax Benefits arose; provided that, notwithstanding anything to the
contrary contained in this Agreement, including Section 4.05, (x) the First
Company shall not be treated as using a Tax Benefit of the other Company, and no
payment shall be required to be made on account of the use of such Tax Benefit
pursuant to Section 4.03, to the extent that the Tax Benefit consists of losses
available under the Dutch fiscal unity rules or the U.K. group relief rules, and
(y) if the First Company makes a payment to the other Company with respect to
use of any Tax Benefit in accordance with this Section 2.01(c)(i) and pursuant
to Section 4.03, and a Tax Benefit of the First Company subsequently becomes
available, including a Tax Benefit that can be carried back to a
Pre-Distribution Period, such that the other Company’s Tax Benefit would no
longer be treated as used to actually reduce Taxes of the First Company, the
other Company shall not be required to repay the amount previously paid by the
First Company to the other Company pursuant to Section 4.03 in respect of such
Tax Benefit of the other Company.

(ii) Post-Distribution Periods. Notwithstanding Section 2.01(c)(i), to the
extent that any Tax Benefits allocated to a Company pursuant to this Article II
(other than any Tax Benefits described in Section 2.02(i)) remain with or are
otherwise available to the other Company (or members of its Group) following the
Distribution Date with respect to a Post-Distribution Period, in no event will
such Tax Benefits be treated as used by such other Company (or members of its
Group) pursuant to this Section 2.01(c) and, for the avoidance, such other
Company shall not be required to make any payments to the Company pursuant to
Section 4.03 with respect to such Tax Benefits.

Section 2.02 Allocation Rules.

(a) General Rule. Except as otherwise provided in this Section 2.02, Taxes
(determined without regard to Tax Benefits) for any Tax Year (or portion
thereof) shall be allocated between Splitco and Distributing in proportion to
the taxable income or other applicable Tax Items attributable to or arising from
the Splitco Business and the Distributing Business, respectively, that
contribute to such Taxes, and Tax Benefits for any Tax Year (or

 

15



--------------------------------------------------------------------------------

portion thereof) shall be allocated between Splitco and Distributing in
proportion to the losses, credits, or other applicable Tax Items attributable to
or arising from the Splitco Business and Distributing Business, respectively,
that contribute to such Tax Benefits. Without limiting the foregoing, Tax Items
of a Company (or a member of its Group) that result from deemed inclusions or
other deemed amounts pursuant to the controlled foreign companies rules under
U.K. Tax Law (or other similar applicable Tax Law), shall be allocated to the
Splitco Business or the Distributing Business, as applicable, based on whether
the Person whose activities, operations or actions generated such inclusions or
amounts conducts the Splitco Business or the Distributing Business, as
applicable; provided that this sentence shall not apply to any Historical
Transactions, which shall be governed by Section 2.02(f).

(b) Split-Off Taxes and Related Losses.

(i) Splitco shall be allocated any and all Split-Off Taxes and Related Losses
other than any Split-Off Taxes and Related Losses allocated to Distributing
pursuant to clause (ii) of this Section 2.02(b).

(ii) Distributing shall be allocated any and all Split-Off Taxes and Related
Losses that result primarily from, individually or in the aggregate, any breach
by Distributing of any of its covenants set forth in Section 6.01 or any other
action taken, or failure to act, in each case, following the Distribution, by
Distributing or another member of the Distributing Group.

(c) PR Spin-Off Taxes and Related Losses.

(i) Splitco shall be allocated any and all PR Spin-Off Taxes and Related Losses
other than any PR Spin-Off Taxes and Related Losses allocated to Distributing
pursuant to clause (ii) of this Section 2.02(c).

(ii) Distributing shall be allocated any and all PR Spin-Off Taxes and Related
Losses that result primarily from, individually or in the aggregate, any breach
by Distributing of any of its covenants set forth in Section 6.01 or any other
action taken, or failure to act, in each case, following the Distribution, by
Distributing or another member of the Distributing Group, including any action
taken by the Distributing Group following the Distribution that causes
Section 355(e) to apply to the Split-Off or the PR Spin-Off.

(d) Restructuring Taxes and Related Losses.

(i) Splitco shall be allocated any and all Restructuring Taxes and Related
Losses other than any Restructuring Taxes and Related Losses allocated to
Distributing pursuant to clause (ii) of this Section 2.02(d).

(ii) Distributing shall be allocated any and all Restructuring Taxes and Related
Losses that result primarily from, individually or in the aggregate, any breach
by Distributing of any of its covenant set forth in Section 6.01 or any other
action taken, or failure to act, in each case, following the Distribution, by
Distributing or another member of the Distributing Group.

(e) Tracking Stock Taxes and Related Losses.

 

16



--------------------------------------------------------------------------------

(i) Splitco shall be allocated any and all Tracking Stock Taxes and Related
Losses other than any Tracking Stock Taxes and Related Losses allocated to
Distributing pursuant to clause (ii) of this Section 2.02(e).

(ii) Distributing shall be allocated any and all Tracking Stock Taxes and
Related Losses that (x) result primarily from, individually or in the aggregate,
any breach by Distributing of any of its covenants set forth in Section 6.01 or
any other action taken, or failure to act, in each case, following the
Distribution, by Distributing or another member of the Distributing Group, or
(y) result from “deferred intercompany transactions” or “excess loss accounts”
(as those terms are defined by Treasury Regulations or any comparable items
under non-U.S. Tax Law) that are triggered by the actual or deemed disposition
of any assets referred to in clause (ii) of the definition of Tracking Stock
Taxes and Related Losses.

(f) Historical Transactions Taxes and Related Losses.

(i) Splitco shall be allocated any and all Historical Transactions Taxes and
Related Losses other than any Historical Transactions Taxes and Related Losses
allocated to Distributing pursuant to clause (ii) of this Section 2.02(f). For
the avoidance of doubt, Splitco shall be allocated all Historical Transaction
Taxes and Related Losses with respect to a Tax Year (or portion thereof)
beginning after the Tracking Stock Date, other than any Historical Transactions
Taxes and Related Losses allocated to Distributing pursuant to clause (ii)(y) of
this Section 2.02(f).

(ii) Distributing shall be allocated any and all Historical Transactions Taxes
and Related Losses that (x) were (or were required to be) reflected on a Tax
Return of Distributing or another member of the Distributing Group with respect
to a Tax Year (or portion thereof) ending on or prior to the Tracking Stock
Date, and (y) result primarily from, individually or in the aggregate, any
breach by Distributing of any of its covenants set forth in Section 6.01 or any
other action taken, or failure to act, in each case, following the Distribution,
by Distributing or another member of the Distributing Group.

(iii) Distributing and Splitco acknowledge and agree that the acquisition of
Cable & Wireless Communications Plc (“CWC”) by Distributing, and any post-CWC
acquisition restructuring transactions with respect to CWC or its subsidiaries,
shall be treated as Historical Transactions for which Splitco shall be allocated
any and all Historical Transactions Taxes and Related Losses other than any
Historical Transactions Taxes and Related Losses allocated to Distributing
pursuant to clause (ii)(y) of this Section 2.02(f).

(g) Carryovers or Carrybacks of Tax Benefits. If any Tax Item allocable to the
Splitco Business in a Tax Year is carried forward or back and utilized as a Tax
Benefit in another Tax Year, then, except as provided in Section 2.01(c)(ii) and
Section 2.02(h), the resulting Tax Benefit shall be allocated to Splitco;
provided that, for the avoidance of doubt, Splitco shall be entitled to waive
(or take any other action necessary to forego) any carryback period. If any Tax
Item allocable to the Distributing Business in a Tax Year is carried forward or
back and utilized as a Tax Benefit in another Tax Year, the resulting Tax
Benefit shall be allocated to Distributing.

 

17



--------------------------------------------------------------------------------

(h) Splitco Carrybacks from Post-Distribution Period. If, pursuant to Section
3.04(e), any Tax Item allocable to Splitco in a Tax Year beginning in the
Post-Distribution Period is carried back and generates a Tax Benefit on a
Combined Return filed with respect to a Tax Year beginning in the
Pre-Distribution Period, then, notwithstanding Section 2.02(g), any resulting
Tax Benefit shall be allocated to Distributing to the extent, if any, that the
carryback of such Tax Item increases the Taxes otherwise allocable to
Distributing or reduces the amount of Tax Benefits allocable to Distributing
that otherwise could be used with respect to such Tax Year.

(i) Employee Compensation and Employee Benefits.

(i) Entitlement to Deductions. Any deduction arising after the Distribution Date
with respect to the issuance, vesting, exercise or settlement of any
Compensatory Equity Interest (a “Deferred Compensation Deduction”) shall be
claimed solely by the Company (or the appropriate Group member of that Company)
that employs the individual with respect to whom such Deferred Compensation
Deduction arises at the time that it arises or, if such individual is not then
employed by any Company or a Company’s Group member, by Distributing to the
extent the individual was a former employee of the Distributing Business or by
Splitco to the extent that the individual was a former employee of the Splitco
Business. If, as a result of a Final Determination, a Deferred Compensation
Deduction is disallowed in whole or in part to the Company (the “Employing
Company”) or its Group member claiming such Deferred Compensation Deduction
pursuant to the preceding sentence, then the other Company (the “Claiming
Company”) or its Group members shall at the request of the Employing Company
make a claim for all such deductions (“Claimed Deductions”); provided, however,
that the Employing Company has delivered to the Claiming Company (i) if
requested by the Claiming Company, an opinion of counsel, in form and substance
reasonably satisfactory to the Claiming Company, that confirms that the Claimed
Deductions should be sustained based on the Final Determination, and (ii) an
acknowledgement that the Employing Company will reimburse the Claiming Company
for all reasonable out-of-pocket expenses incurred by the Claiming Company or
any of its Affiliates as a result of claiming the Claimed Deductions. Upon a
subsequent Final Determination in favor of the Claiming Company or one or more
of its Group members for the Claimed Deductions, the Claiming Company shall pay
to the Employing Company an amount equal to any Tax Benefit used by the Claiming
Company or its Group members to reduce Taxes (as determined in accordance with
clause (y) of Section 2.01(c)(i)).

(ii) Withholding and Reporting. The Employing Company that originally claims (or
any of its Group members that claims) the Deferred Compensation Deduction
described in clause (i) of this Section 2.02 shall be responsible for all
applicable Taxes (including, but not limited to, withholding and excise taxes)
and shall satisfy, or shall cause to be satisfied, all applicable Tax reporting
obligations in respect of the Compensatory Equity Interests that gives rise to
the Deferred Compensation Deduction. The Companies shall reasonably cooperate
(and shall cause their respective Group members to reasonably cooperate) so as
to permit the Employing Company or its Group member claiming such Deferred
Compensation Deduction to discharge any applicable Tax withholding and Tax
reporting obligations, including (i) the appointment of the Employing Company or
one or more of its Group members as the withholding and reporting agent if the
Employing Company or one or more of its Group members is not otherwise required
or permitted to withhold and report under applicable Law or (ii) cooperating to
instruct any broker or any compensation program administrator to transfer an
amount of cash equal to such withholding Tax to the Employing Company.

 

18



--------------------------------------------------------------------------------

(iii) Notification. Distributing shall promptly notify Splitco, and Splitco
shall promptly notify Distributing, regarding the exercise of any option or the
issuance, vesting, exercise or settlement of any other Compensatory Equity
Interest to the extent that, as a result of such issuance, exercise, vesting or
settlement, the Company receiving such notice (or a member of its Group) may be
entitled to a Tax Benefit or required to pay any Tax, together with such other
information that may be relevant to the preparation of any Tax Return or payment
of any Tax by such other Company (or a member of its Group).

(j) Acquired Subsidiaries. If any Person becomes a Subsidiary of any member of
the Splitco Group in any transaction after the Distribution (and such Person was
not a member of the Splitco Group or the Distributing Group prior to such
transaction) (a “Splitco Acquired Subsidiary”), then any Taxes and Tax Items of
such Splitco Acquired Subsidiary for any Tax Year (or portion thereof) ending on
or prior to the date of such transaction shall be allocated to Splitco. If any
Person becomes a Subsidiary of any member of the Distributing Group in any
transaction after the Distribution (and such Person was not a member of the
Splitco Group or the Distributing Group prior to such transaction) (a
“Distributing Acquired Subsidiary”), then any Taxes and Tax Items of such
Distributing Acquired Subsidiary for any Tax Year (or portion thereof) ending on
or prior to the date of such transaction shall be allocated to Distributing.

(k) Transfer Taxes. Any and all Transfer Taxes shall be allocated to
Distributing and Splitco in the manner set forth on Schedule 2.02(k).

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

Section 3.01 Combined Returns. Distributing shall be responsible for preparing
and filing (or causing to be prepared and filed) any and all Combined Returns
for any Tax Year.

Section 3.02 Separate Returns.

(a) Tax Returns Prepared by Distributing. Distributing shall be responsible for
preparing and filing (or causing to be prepared and filed) (i) all Separate
Returns for a Tax Year beginning on or before the Distribution Date that include
Tax Items of the Distributing Business, determined in accordance with the
allocation rules of Section 2.02, and (ii) all Separate Returns for a Tax Year
beginning after the Distribution Date that include one or more members of the
Distributing Group.

(b) Tax Returns Prepared by Splitco. Splitco shall be responsible for preparing
and filing (or causing to be prepared and filed) (i) all Separate Returns for a
Tax Year beginning on or before the Distribution Date that include Tax Items of
the Splitco Business, determined in accordance with the allocation rules of
Section 2.02, and (ii) all Separate Returns for a Tax Year beginning after the
Distribution Date that include one or more members of the Splitco Group.

 

19



--------------------------------------------------------------------------------

Section 3.03 Provision of Information.

(a) General. Distributing shall provide to Splitco, and Splitco shall provide to
Distributing, any information about members of the Distributing Group or the
Splitco Group (including their operations, revenue and income), respectively,
that the Preparer needs to determine the amount of Taxes due on any Payment Date
with respect to a Tax Return for which the Preparer is responsible pursuant to
Section 3.01 or Section 3.02 and to properly and timely file all such Tax
Returns.

(b) Certification. If a member of the Splitco Group supplies information to a
member of the Distributing Group, or a member of the Distributing Group supplies
information to a member of the Splitco Group, and an officer of the requesting
member intends to sign a statement or other document under penalties of perjury
in reliance upon the accuracy of such information, then a duly authorized
officer of the member supplying such information shall certify, to the best of
such officer’s knowledge and belief, the accuracy of the information so
supplied.

Section 3.04 Special Rules Relating to the Preparation of Tax Returns.

(a) General Rule. Except as otherwise provided in this Agreement, and subject to
Sections 3.04(b) through Section 3.04(f), the Company responsible for preparing
and filing (or causing to be prepared and filed) a Tax Return pursuant to
Section 3.01 or Section 3.02 shall have the right with respect to such Tax
Return to determine (i) the manner in which such Tax Return shall be prepared
and filed, including the elections, methods of accounting, positions,
conventions and principles of taxation to be used and the manner in which any
Tax Item shall be reported, (ii) whether any extensions may be requested,
(iii) whether an amended Tax Return shall be filed, (iv) whether any claims for
refund shall be made, (v) whether any refunds shall be paid by way of refund or
credited against any liability for the related Tax and (vi) whether to retain
one or more outside firms to prepare or review such Tax Return.

(b) Tax Return Positions.

(i) With respect to any Tax Return for a Pre-Distribution Period described in
Section 3.01 or Section 3.02, such Tax Return shall be prepared by Distributing
or Splitco (or the members of its Group) in accordance with past practices,
including the elections, methods of accounting, positions, conventions and
principles of taxation used on prior Tax Returns corresponding to those in
question (“Past Practices”), and to the extent any items are not addressed by
Past Practices, in accordance with reasonable Tax accounting practices selected
by the Company responsible for preparing the Tax Return.

(ii) With respect to any Tax Return filed for a Post-Distribution Period
described in Section 3.01 or Section 3.02, except as required by applicable Tax
Law, such Tax Return shall be prepared by Distributing or Splitco (or the
members of its Group) in accordance with Past Practices to the extent that a
departure from Past Practices would be reasonably expected to increase the Tax

liability of, or give rise to a payment under this Agreement by, the other
Company (or a member of its Group) for a Pre-Distribution Period.

 

20



--------------------------------------------------------------------------------

(iii) Distributing and Splitco (and the members of their respective Groups)
shall make any election or take any other action (or refrain from taking any
action) reasonably requested by the other Company to preserve any existing Tax
position of Distributing or Splitco (or the members of its Group), including the
reported treatment or availability of Tax Items. Without limiting the foregoing,
each Company (and the members of its Group) shall take the applicable actions
set forth on Schedule 3.04(b)(iii).

(c) Combined Returns.

(i) Distributing shall have the authority to file (or determine not to file) any
Tax Return on a consolidated, combined, unitary or other group basis, if such
Tax Return would include at least one member of each Group and the filing of
such Tax Return is elective under applicable Tax Law.

(ii) Distributing shall provide to Splitco a copy of a substantially completed
draft of any Combined Return and, to the extent relevant to determine compliance
with Section 3.04(b), any Separate Return at least twenty business days prior to
its due date (taking into account any extensions validly obtained), or in the
case of a Combined Return or any relevant Separate Return with a due date
(taking into account any extensions validly obtained) within twenty business
days following the Distribution Date, as soon as is reasonably practicable
before such due date. Splitco shall thereafter have the right to review (x) the
treatment in such Combined Return of any Tax Items, Taxes, or Tax Benefits
allocated to Splitco pursuant to Section 2.02, to the extent such treatment is
not otherwise within the sole discretion of Distributing pursuant to
Section 3.04(c)(i) or (e) and (y) Distributing’s compliance with
Section 3.04(b). Distributing shall provide to Splitco any information relating
to any Combined Return that is reasonably necessary for Splitco’s reasonable
review pursuant to this Section 3.04(b). Splitco shall provide Distributing with
comments, if any, with respect to any Tax Return described in this
Section 3.04(c)(ii); provided that Distributing shall control, in its sole
discretion, the decision to accept any such comments and, for the avoidance of
doubt, the consent of Splitco is not required to file any Tax Return described
in this Section 3.04(c)(ii).

(d) Splitco Tax Returns.

(i) With respect to any Separate Return for which Splitco is responsible
pursuant to Section 3.02(b), Splitco and the other members of the Splitco Group
must (x) allocate Tax Items between any Separate Return for which Splitco is
responsible and any related Combined Return that is filed with respect to the
same Tax Year in a manner that is consistent with the reporting of such Tax
Items on such related Combined Return and (y) make any applicable elections
required under applicable Tax Law, necessary to effect such allocation.

(ii) Splitco shall provide to Distributing a copy of a substantially completed
draft of any Separate Return for which Splitco is responsible pursuant to
Section 3.02(b) at least twenty business days prior to its due date (taking into
account any extensions validly obtained), or in the case of a Separate Return
with a due date (taking into account any extensions validly obtained) within
twenty business days following the Distribution Date, as soon as is reasonably
practicable before such due date. Distributing shall thereafter have the right
to review and consent to such Separate Return, including Splitco’s compliance
with Section 3.04(b); provided

 

21



--------------------------------------------------------------------------------

that Distributing shall not withhold its consent to the extent that the filing
of the Separate Return will not result in any incremental Tax cost or other
adverse Tax impact to the Distributing Group. Splitco shall provide to
Distributing any information relating to any such Separate Return that is
reasonably necessary for Distributing to be able to provide such consent
pursuant to this Section 3.04(d)(ii).

(e) Amended Returns and Other Actions. If an action is likely to increase the
Tax liability of, or give rise to a payment under this Agreement by, the other
Company (or a member of its Group), then, without the prior written consent of
the other Company (which consent shall not be unreasonably withheld, delayed or
conditioned), neither Distributing (or any of its Group members) nor Splitco (or
any of its Group members) shall (x) (a) amend, or request or permit the
amendment of, any Tax Return with respect to a Pre-Distribution Period,
(b) apply to any Tax Authority for any binding or non-binding opinion, ruling,
or other determination with respect to any operations, transactions or other
matters that occurred during a Pre-Distribution Period, or (c) except in
response to any request or inquiry from a Tax Authority, voluntarily furnish to
any Tax Authority any information (in writing or otherwise) regarding any such
Tax Return or any such operations, transactions or other matters, (y) change the
classification of any entity for U.S. federal income tax purposes with respect
to a Pre-Distribution Period, or (z) modify any Tax election, method of Tax
accounting or take any similar action with respect to a Pre-Distribution Period.

(f) Filing Claims for Carrybacks. If a Tax Item allocable to Splitco is carried
back from a Tax Year beginning in the Post-Distribution Period and generates a
Tax Benefit on a Combined Return filed with respect to a Tax Year beginning in
the Pre-Distribution Period, then, upon the request of Splitco, Distributing
may, in its sole discretion, file a claim for refund arising from such Tax
Benefit. Any resulting Tax Benefit shall be allocated to Splitco pursuant to
Section 2.02(g), except as otherwise provided by Section 2.02(h).

ARTICLE IV

TAX PAYMENTS

Section 4.01 Payment of Taxes to Tax Authority. Subject to any indemnification
or reimbursement from the other Company pursuant to Article II or other
provisions of this Agreement, Distributing shall be responsible for remitting to
the proper Tax Authority the Tax shown as due on any Tax Return for which it is
responsible for the preparation and filing pursuant to Section 3.01 or
Section 3.02(a), and Splitco shall be responsible for remitting to the proper
Tax Authority the Tax shown on any Tax Return for which it is responsible for
the preparation and filing pursuant to Section 3.02(b).

Section 4.02 Indemnification Payments.

(a) Tax Payments Made by the Distributing Group. If any member of the
Distributing Group is required to make a payment to a Tax Authority for Taxes
allocated to Splitco pursuant to Article II or other provisions of this
Agreement, Splitco shall pay the amount of Taxes allocated to it to Distributing
not later than the later of (i) ten business days after receiving notification
requesting such amount (along with reasonably sufficient supporting
information), and (ii) one business day prior to the date such payment is
required to be made to such Tax Authority (so long as reasonably sufficient
supporting information has previously been provided to Splitco).

 

22



--------------------------------------------------------------------------------

(b) Tax Payments Made by the Splitco Group. If any member of the Splitco Group
is required to make a payment to a Tax Authority for Taxes allocated to
Distributing pursuant to Article II or other provisions of this Agreement,
Distributing shall pay the amount of Taxes allocated to it to Splitco not later
than the later of (i) then business days after receiving notification requesting
such amount (along with reasonably sufficient supporting information), and
(ii) one business day prior to the date such payment is required to be made to
such Tax Authority (so long as reasonably sufficient supporting information has
previously been provided to Distributing).

Section 4.03 Payments for Tax Refunds and Tax Benefits.

(a) Tax Refund or Tax Benefit Received by Distributing Group. If a member of the
Distributing Group receives a Tax Refund with respect to Taxes for which Splitco
is liable hereunder or uses a Tax Benefit for which Splitco is entitled to
reimbursement pursuant to clause (iii) of Section 2.01(a), Distributing shall
pay to Splitco, within ten business days following the receipt of the Tax Refund
or the use of such Tax Benefit, an amount equal to such Tax Refund or Tax
Benefit.

(b) Tax Refund or Tax Benefit Received by Splitco Group. If a member of the
Splitco Group receives a Tax Refund with respect to Taxes for which Distributing
is liable hereunder or uses a Tax Benefit for which Distributing is entitled to
reimbursement pursuant to clause (iii) of Section 2.01(b), Splitco shall pay to
Distributing, within ten business days following the receipt of the Tax Refund
or the use of such Tax Benefit, an amount equal to such Tax Refund or Tax
Benefit.

(c) Rules Regarding Tax Benefits. For purposes of this Agreement, a Tax Benefit
(other than a Tax Refund) shall be considered used or received (i) at the time
the Tax Return is filed with respect to such Tax Benefit, or (ii) if no Tax
Return is filed, (x) at the time a Tax Refund generated by use of such Tax
Benefit is received or (y) if no Tax Refund is received, at the time the Tax
would have been due in the absence of such Tax Benefit. The amount of such Tax
Benefit shall be the amount by which Taxes payable in cash are actually reduced
by such Tax Benefit.

Section 4.04 Interest on Late Payments. Payments pursuant to this Agreement that
are not made by the date prescribed in this Agreement or, if no such date is
prescribed, not later than ten business days after demand for payment is made
(the “Due Date”) shall bear interest for the period from and including the date
immediately following the Due Date through and including the date of payment at
the Interest Rate. Such interest will be payable at the same time as the payment
to which it relates.

Section 4.05 Initial Determinations and Subsequent Adjustments. The initial
determination of the amount of any payment that one Company is required to make
to (or for the benefit of) another under this Agreement shall be made on the
basis of the Tax Return as

 

23



--------------------------------------------------------------------------------

originally filed, or, if the Tax to which the payment relates is not reported in
a Tax Return, on the basis of the amount of Tax initially paid to the Tax
Authority. Except as set forth in Section 2.01(c)(i) or otherwise explicitly
provided to the contrary in this Agreement, the amounts paid under this
Agreement shall be redetermined, and additional payments relating to such
redetermination shall be made, as appropriate, if as a result of an audit by a
Tax Authority or for any other reason (w) additional Taxes to which such
determination relates are subsequently paid, (x) a Tax Refund or a Tax Benefit
relating to such Taxes is received or used, (y) the amount or character of any
Tax Item is adjusted or redetermined, or (z) a Tax Benefit allocable to
Distributing that is reduced in one Tax Year by reason of the carryback of a Tax
Item allocable to the Splitco Business, resulting in an allocation to
Distributing of a Tax Benefit pursuant to Section 2.02(h), is used by
Distributing in a subsequent Tax Year. Each payment required by the immediately
preceding sentence (i) as a result of a payment of additional Taxes will be due
ten business days after the date on which the additional Taxes were paid or, if
later, ten business days after the date of a request from the other Company for
the payment, (ii) as a result of the receipt or use of a Tax Refund or Tax
Benefit will be due ten business days after the Tax Refund or Tax Benefit was
received or used, or (iii) as a result of an adjustment or redetermination of
the amount or character of a Tax Item will be due ten business days after the
date on which the final action resulting in such adjustment or redetermination
is taken by a Tax Authority or either Company or any of their Subsidiaries. If a
payment is made as a result of an audit by a Tax Authority which does not
conclude the matter, further adjusting payments will be made, as appropriate, to
reflect the outcome of subsequent administrative or judicial proceedings.

Section 4.06 Tax Consequences of Payments.

(a) General. For all Tax purposes and to the extent permitted by applicable Tax
Law, the parties hereto shall treat any payment made pursuant to this Agreement
(other than on account of interest) as a capital contribution or a distribution
between Distributing and Splitco, as the case may be, immediately prior to the
Distribution. If the receipt or accrual of any payment under this Agreement
causes, directly or indirectly, an increase in the taxable income of the
recipient under one or more applicable Tax Laws, such payment shall be increased
so that, after the payment of any Taxes with respect to the payment, the
recipient thereof shall have realized the same net amount it would have realized
had the payment not resulted in taxable income. To the extent that Taxes for
which any party hereto (the indemnifying party) is required to pay another party
(the indemnified party) pursuant to this Agreement may be deducted or credited
in determining the amount of any other Taxes required to be paid by the
indemnified party, the amount of any payment made to the indemnified party by
the indemnifying party shall be decreased by taking into account any actual
resulting reduction in other Taxes payable in cash of the indemnified party,
computed on a “with and without” basis, including first using any Tax Benefits
of the indemnified party regardless of the Tax Year in which the Tax Benefits
arose. If such a reduction in Taxes of the indemnified party occurs following
the payment made to the indemnified party with respect to the relevant
indemnified Taxes, the indemnified party shall promptly repay the indemnifying
party the amount of such reduction when actually realized. If the Tax Benefit
arising from the foregoing reduction of Taxes described in this Section 4.06 is
subsequently decreased or eliminated, then the indemnifying party shall promptly
pay the indemnified party the amount of the decrease in such Tax Benefit.

 

24



--------------------------------------------------------------------------------

(b) Protective Section 336(e) Election. Pursuant to Treasury Regulation Sections
1.336-2(h) and 1.336-2(j), Distributing and Splitco agree that Distributing
shall have the option to make (or cause to be made) a timely protective election
under Section 336(e) of the Code and the U.S. Treasury Regulations issued
thereunder for Communications (and any Subsidiary thereof and any election under
Section 754 of the Code for any Subsidiary thereof) with respect to the PR
Spin-Off (a “Section 336(e) Election”). It is intended that a Section 336(e)
Election will have no effect unless the PR Spin-Off is a “qualified stock
disposition,” as defined in Treasury Regulation Section 1.336-1(b)(6), either
because (a) the PR Spin-Off is not a transaction described in Treasury
Regulation Section 1.336-1(b)(5)(i)(B) or (b) Treasury Regulation
Section 1.336-1(b)(5)(ii) applies to the PR Spin-Off. If Distributing decides to
make a Section 336(e) Election, (i) Distributing shall notify Splitco in writing
within 180 days after the Distribution Date, the Companies shall enter into a
binding, written agreement and Splitco (and members of its Group) shall
cooperate with Distributing in making the Section 336(e) Election, including
filing any statements, amending any Tax Returns or such other action
Distributing determines is reasonably necessary to carry out the Section 336(e)
Election, and (ii) if the Section 336(e) Election becomes effective, no member
of the Splitco Group shall take any position inconsistent with the
Section 336(e) Election except as may be required by a Final Determination. If
and to the extent that a Section 336(e) Election is made by Distributing and the
PR Spin-Off fails to qualify as tax-free transactions under Section 355 of the
Code (including as a result of the application of Section 355(e) of the Code),
and the resulting Taxes (including any Taxes attributable to the Section 336(e)
Election) are allocated to Distributing pursuant to Article II (rather than
allocated Splitco under Article II together with Splitco’s indemnification
obligations for such Taxes under this Agreement), then, to that extent,
Distributing shall be entitled to quarterly payments from Splitco equal to
100 percent of any actual reduction in Taxes payable in cash arising from the
step up in Tax basis resulting from the Section 336(e) Election, computed on a
“with and without” basis, including first using any Tax Benefits of the Splitco
Group regardless of the Tax Year in which the Tax Benefits arose, and less a
reasonable charge for administrative expenses and other reasonable out-of-pocket
expenses necessary to secure the Tax savings.

ARTICLE V

ASSISTANCE AND COOPERATION; TAX RECORDS

Section 5.01 Cooperation. In addition to the obligations enumerated in Sections
3.03 and 6.07, Distributing and Splitco shall cooperate (and shall cause their
respective Group members to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters, including provision of relevant documents and information in their
possession and making available to each other, as reasonably requested and
available, personnel (including officers, directors, employees and agents of the
parties or their respective Group members) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any administrative or judicial
proceedings relating to Taxes.

Section 5.02 Retention of Tax Records. Each of Distributing and Splitco shall
preserve, and shall cause their respective Group members to preserve, all Tax
Records that are in their possession, and that could affect the liability of any
member of the other Group for Taxes, for as long as the contents thereof may
become material in the administration of any matter under applicable Tax Law,
but in any event until the later of (x) the expiration of any applicable
statutes of limitation, as extended, and (y) seven years after the Distribution
Date.

 

25



--------------------------------------------------------------------------------

Section 5.03 Access to Tax Records. Splitco shall make available, and cause the
Splitco Group members to make available, to members of the Distributing Group
for inspection and copying (x) all Tax Records in their possession that relate
to a Pre-Distribution Period, and (y) the portion of any Tax Record in their
possession that relates to a Post-Distribution Period and which is reasonably
necessary for the preparation of a Tax Return by a member of the Distributing
Group or with respect to any audit, litigation or other proceeding by a Tax
Authority relating to such Tax Return. Distributing shall make available, and
cause the Distributing Group members to make available, to members of the
Splitco Group for inspection and copying (x) all Tax Records in their possession
that relate to a Pre-Distribution Period, and (y) the portion of any Tax Record
in their possession that relates to a Post-Distribution Period and which is
reasonably necessary for the preparation of a Tax Return by a member of the
Splitco Group or with respect to any audit, litigation or other proceeding by a
Tax Authority relating to such return.

Section 5.04 Confidentiality. Each party hereby agrees that it will hold, and
shall use its reasonable best efforts to cause its officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence all records and information prepared and shared by and among the
parties in carrying out the intent of this Agreement, except as may otherwise be
necessary in connection with the filing of Tax Returns or any administrative or
judicial proceedings relating to Taxes or unless disclosure is compelled by a
governmental authority. Information and documents of one party (the “Disclosing
Party”) shall not be deemed to be confidential for purposes of this Section 5.04
to the extent such information or document (i) is previously known to or in the
possession of the other party or parties (the “Receiving Party”) and is not
otherwise subject to a requirement to be kept confidential, (ii) becomes
publicly available by means other than unauthorized disclosure under this
Agreement by the Receiving Party, (iii) was lawfully acquired by the Disclosing
Party from a third party not bound by a confidentiality obligation or (iv) is
approved for release by prior written authorization of the Disclosing Party.

Section 5.05 Delivery of Tax Records. Not less than 90 days after the
Distribution Date, Distributing shall provide to Splitco (to the extent not
previously provided or held by any member of the Splitco Group on the
Distribution Date) copies of (i) the Separate Returns of any member of the
Splitco Group, (ii) the relevant portions of any other Tax Returns with respect
to any member of the Splitco Group, and (iii) other existing Tax Records (or the
relevant portions thereof) reasonably necessary for Splitco to prepare and file
any Tax Returns of, or with respect to, the members of the Splitco Group, or to
defend or contest Tax matters relevant to the members of the Splitco Group,
including in each case, all Tax Records related to Tax attributes of the members
of the Splitco Group and any and all communications or agreements with, or
rulings by, any Tax Authority with respect to any member of the Splitco Group.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

RESTRICTIONS ON CERTAIN ACTIONS OF SPLITCO; INDEMNITY

Section 6.01 Restrictive Covenants.

(a) General Restrictions. Following the Distribution, Splitco shall not, and
shall cause the members of the Splitco Group and their Affiliates not to, take
any action that, or fail to take any action the failure of which, (i) would
cause Distributing or any Subsidiary of Distributing to recognize gain or loss,
or otherwise include any amount in income, with respect to the Historical
Transactions and Restructuring Transactions other than in accordance with the
applicable Intended Tax Treatment, (ii) would be inconsistent with the Split-Off
qualifying, or would preclude the Split-Off from qualifying, as a tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code,
(iii) would cause the holders of LiLAC Ordinary Shares that receive shares of
Splitco in the Split-Off to recognize gain or loss, or otherwise include any
amount in income, as a result of the Split-Off for U.S. federal income tax
purposes, (iv) would cause Section 355(e) to apply to the Split-Off, (v) would
be inconsistent with the PR Spin-Off qualifying, or would preclude the PR
Spin-Off from qualifying, as a tax-free transaction described under Section 355
of the Code, or (v) would cause Section 355(e) to apply to the PR Spin-Off.

(b) Restricted Actions. Without limiting the provisions of Section 6.01(a)
hereof, following the Distribution, neither Distributing nor Splitco shall, and
shall cause the members of its Group and its Affiliates not to, take any action
that, or fail to take any action the failure of which, would be inconsistent
with, or would cause any Person to be in breach of, any representation or
covenant, or any material statement, made in the Split-Off Tax Materials or the
PR Spin-Off Tax Materials.

(c) Reporting. Unless and until there has been a Final Determination to the
contrary, each Company (together with its Group members) agrees not to take any
position on any Tax Return, in connection with any Tax Contest, or otherwise for
Tax purposes that is inconsistent with the Split-Off Opinion or the
qualification of the Split-Off under Sections 368(a)(1)(D) and 355 of the Code,
the PR Spin-Off Opinion or the qualification of the PR Spin-Off under
Section 355 of the Code, or the Intended Tax Treatment of any Historical
Transactions or Restructuring Transactions.

(d) No Fault Allocation of Liability. Distributing and Splitco acknowledge and
agree that in the event that the Split-Off does not qualify under Sections
368(a)(1)(D) and 355 of the Code, or the PR Spin-Off does not qualify under
Section 355 of the Code, and such failure to qualify does not result from a
failure of the Distributing Group or the Splitco Group to comply with Sections
6.01(a) – (c), including a failure resulting from a determination that a
representation set forth in the Split-Off Tax Materials or the PR Spin-Off Tax
Materials relating to the tax status or treatment of a prior transaction is
inaccurate or incomplete, then, for the avoidance of doubt, any resulting
Split-Off Taxes and Related Losses or PR Spin-Off Taxes or Related Losses shall
be allocated to Splitco pursuant to Article II.

 

27



--------------------------------------------------------------------------------

Section 6.02 Distributing Indemnity. Distributing agrees to indemnify and hold
harmless each member of the Splitco Group and their respective directors,
officers, employees, agents, successors and assigns (the “Splitco Indemnitees”)
from and against any and all (without duplication) (a) Taxes, Tax Items, and
Losses allocated to Distributing pursuant to Section 2.02, (b) Split-Off Taxes
and Related Losses allocated to Distributing pursuant to Section 2.02(b), (c) PR
Spin-Off Taxes and Related Losses allocated to Distributing pursuant to
Section 2.02(c), (d) Restructuring Taxes and Related Losses allocated to
Distributing pursuant to Section 2.02(d), (e) Tracking Stock Taxes and Related
Losses allocated to Distributing pursuant to Section 2.02(e), (f) Historical
Transactions Taxes and Related Losses allocated to Distributing pursuant to
Section 2.02(f), (g) Transfer Taxes allocated to Distributing pursuant to
Section 2.02(k), (h) Taxes and Losses arising out of or based upon any breach or
nonperformance of any covenant or agreement made or to be performed by
Distributing contained in this Agreement, and (i) Losses, including reasonable
out-of-pocket legal, accounting and other advisory and court fees and expenses,
incurred in connection with the items described in clauses (a) through (h);
provided, however, that notwithstanding clauses (a), (h) and (i), Distributing
shall not be responsible for, and shall have no obligation to indemnify or hold
harmless any Splitco Indemnitee for any and all (x) Split-Off Taxes and Related
Losses, PR Spin-Off Taxes and Related Losses, Restructuring Taxes and Related
Losses, Tracking Stock Taxes and Related Losses, and Historical Transactions
Taxes and Related Losses that are allocated to Splitco pursuant to Sections
2.02(b)(i), (c)(i), (d)(i), (e)(i) or (f)(i), or (y) Taxes or Losses arising out
of or based upon any breach or nonperformance of any covenant or agreement made
or to be performed by Splitco contained in this Agreement.

Section 6.03 Splitco Indemnity. Splitco agrees to indemnify and hold harmless
each member of the Distributing Group and their respective directors, officers,
employees, agents, successors and assigns (the “Distributing Indemnitees”) from
and against any and all (without duplication) (a) Taxes, Tax Items, and Losses
allocated to Splitco pursuant to Section 2.02, (b) Split-Off Taxes and Related
Losses allocated to Splitco pursuant to Section 2.02(b), (c) PR Spin-Off Taxes
and Related Losses allocated to Splitco pursuant to Section 2.02(c), (d)
Restructuring Taxes and Related Losses allocated to Splitco pursuant to
Section 2.02(d), (e) Tracking Stock Taxes and Related Losses allocated to
Splitco pursuant to Section 2.02(e), (f) Historical Transactions Taxes and
Related Losses allocated to Splitco pursuant to Section 2.02(f), (g) Transfer
Taxes allocated to Splitco pursuant to Section 2.02(k), (h) Taxes and Losses
arising out of or based upon any breach or nonperformance of any covenant or
agreement made or to be performed by Splitco contained in this Agreement, and
(i) Losses, including reasonable out-of-pocket legal, accounting and other
advisory and court fees and expenses, incurred in connection with the items
described in clauses (a) through (h); provided, however, that notwithstanding
clauses (a), (h) and (i), Splitco shall not be responsible for, and shall have
no obligation to indemnify or hold harmless any Distributing Indemnitee for any
and all (x) any Split-Off Taxes and Related Losses, PR Spin-Off Taxes and
Related Losses, Restructuring Taxes and Related Losses, Tracking Stock Taxes and
Related Losses, and Historical Transactions Taxes and Related Losses that are
allocated to Distributing pursuant to Sections 2.02(b)(ii), (c)(ii), (d)(ii),
(e)(ii) or (f)(ii), or (y) Taxes or Losses arising out of or based upon any
breach or nonperformance of any covenant or agreement made or to be performed by
Distributing contained in this Agreement.

 

28



--------------------------------------------------------------------------------

Section 6.04 Scope. The provisions of this Article VI are intended to be for the
benefit of, and shall be enforceable by, each Distributing Indemnitee and its
successors in interest and each Splitco Indemnitee and its successors in
interest.

Section 6.05 Notices of Tax Contests. Each Company shall provide prompt notice
to the other Company of any pending or threatened Tax audit, assessment,
proceeding or other Tax Contest or Joint Claim of which it becomes aware
relating to Taxes, Losses or any other liabilities or amounts for which it is or
may be indemnified by such other Company hereunder. Such notice shall contain
(i) factual information (to the extent known) describing any asserted Tax
liability or other claim in reasonable detail and shall be accompanied by copies
of any notice and other documents received from any Tax Authority or third party
in respect of any such matters, and (ii) the amount of such asserted Tax
liability or other claim. Such notice shall be given within a reasonable period
of time after notice thereof was received by such Company, but any failure to
give timely notice shall not affect the indemnities given hereunder except, and
only to the extent that, the indemnifying Company shall have been actually
prejudiced as a result of such failure. Thereafter, the indemnified Company
shall deliver to the indemnifying Company such additional information with
respect to such Tax Contest or Joint Claim in its possession that the
indemnifying Company may reasonably request.

Section 6.06 Control of Tax Contests Generally.

(a) General Rule. Except as provided in Sections 6.06(b) and 6.08, each Company
(or the appropriate member of its Group) shall have full responsibility, control
and discretion in handling, defending, settling or contesting any Tax Contest
involving a Tax reported (or that, it is asserted, should have been reported) on
a Tax Return for which such Company is responsible for preparing and filing (or
causing to be prepared and filed) pursuant to Article III of this Agreement.

(b) Non-Preparer Participation Rights. With respect to a Tax Contest (other than
with respect to a Joint Claim) of any Tax Return which could result in a Tax
liability for which the Non-Preparer may be liable under this Agreement or the
reduction in any Tax Benefit to which the Non-Preparer may be entitled to under
this Agreement, (i) the Non-Preparer shall, at its own cost and expense, be
entitled to participate in such Tax Contest, (ii) the Preparer shall keep the
Non-Preparer updated and informed of the status and progress of the Tax Contest,
and shall consult with the Non-Preparer, (iii) the Preparer shall act in good
faith and diligently pursue such Tax Contest, and (iv) the Preparer shall not
settle or compromise such Tax Contest without the prior written consent of the
Non-Preparer (which consent shall not be unreasonably withheld, delayed or
conditioned) if the settlement or compromise could have a more than de minimis
impact on the Non-Preparer and the other members of its Group.

Section 6.07 Cooperation. Each Company shall provide the other Company (and its
Group members) with all information relating to a Tax Contest or Joint Claim
which is needed by the other Company to handle, participate in, defend, settle
or contest the Tax Contest or Joint Claim. At the request of a Company, the
other Company shall take (and cause its Group members to take) any reasonable
action (e.g., executing a power of attorney) that is necessary to enable the
requesting Company to exercise its rights under this Agreement in respect of a
Tax Contest or Joint Claim. Splitco shall assist Distributing, and Distributing
shall assist Splitco, in taking any remedial actions that are necessary or
desirable to minimize the effects of any adjustment made by a Tax Authority. The
indemnifying party or parties shall reimburse the indemnified party or parties
for any reasonable out-of-pocket costs and expenses incurred in complying with
this Section 6.07.

 

29



--------------------------------------------------------------------------------

Section 6.08 Joint Claims. Distributing and Splitco will have the right to
jointly control the defense, compromise or settlement of any Joint Claim. No
indemnified Company shall settle or compromise or consent to entry of any
judgment with respect to any such Joint Claim without the prior written consent
of the indemnifying Company, which consent may be withheld in the indemnifying
Company’s sole discretion (exercised in good faith). No indemnifying Company
shall settle or compromise or consent to entry of any judgment with respect to
any such Joint Claim unless such settlement, compromise or consent (x) includes
an unconditional release of the indemnified Company and (y) does not enjoin or
restrict in any way the future actions or conduct of the indemnified Company
(other than with respect to its performance hereunder). Notwithstanding the
foregoing, in the event of an adverse determination with respect to any Joint
Claim, absent mutual agreement between the Distributing and Splitco, a Company
may not appeal (or take a similar action with respect to) such adverse
determination unless such Company provides the other Company with a written
opinion from a Tax Advisor, reasonably acceptable to the other Company, to the
effect that it is more likely than not that the appeal will prevail on the
merits.

Section 6.09 Other Claims. In the event any Distributing Indemnitee should have
a claim against Splitco, or any Splitco Indemnitee should have a claim against
Distributing, under this Article VI that does not involve a third party action,
such indemnified Company (or Distributing on behalf of all Distributing
Indemnitees or Splitco on behalf of all Splitco Indemnitees, as applicable)
shall as promptly as practicable notify the indemnifying Company of such claim,
describing such claim and the factual basis thereof, the amount of such claim
(if known) and the method of computation of such amount, all with reasonable
particularity.

ARTICLE VII

DISAGREEMENTS

Section 7.01 General Procedures. Distributing and Splitco will use commercially
reasonable efforts to resolve in an amicable manner any disputes or
disagreements with respect to their respective rights and obligations under this
Agreement (including those, if any, relating to the interpretation,
implementation or compliance with the provisions of this Agreement). In
furtherance thereof, in the event of any dispute or disagreement with respect to
this Agreement (other than a High-Level Dispute) (a “Tax Matters Dispute”)
between any member of the Distributing Group and any member of the Splitco
Group, the Tax departments of Distributing and Splitco (and their advisers if
requested) shall negotiate in good faith to resolve the Tax Matters Dispute. In
the event that such good faith negotiations do not resolve the Tax Matters
Dispute, the Companies shall agree as to whether such Tax Matters Dispute shall
be governed by the procedures set forth in Section 7.02 of this Agreement. If
Distributing and Splitco do not agree that the Tax Matters Dispute will be
governed by the procedures set forth in Section 7.02, then Section 7.02 shall
not apply to such Tax Matters Dispute.

 

30



--------------------------------------------------------------------------------

Section 7.02 Tax Advisor Resolution. In the case of any Tax Matters Dispute
governed by this Section 7.02, Distributing and Splitco shall appoint a Tax
Advisor to resolve such dispute. In this regard, the Tax Advisor shall make
determinations with respect to the disputed items based solely on
representations and factual submissions made by Distributing and Splitco and
their respective representatives, and shall not conduct an independent review,
and shall function only as an expert and not as an arbitrator and shall be
required to make a determination in favor of one Company only. The Companies
shall require the Tax Advisor to resolve any Tax Matters Dispute submitted no
later than thirty business days after submission of such dispute to the Tax
Advisor, but (unless otherwise mutually agreed by the Companies) in no event
later than the due date for the payment of Taxes or the filing of the applicable
Tax Return, if applicable, and agree that all decisions by the Tax Advisor with
respect thereto shall be final and conclusive and binding on Distributing and
Splitco and their respective Groups. The Tax Advisor shall resolve any and all
Tax Matters Disputes in a manner consistent with this Agreement and, to the
extent not inconsistent with this Agreement, in a manner consistent with
relevant Past Practices, except as otherwise required by applicable Tax Law.
Distributing and Splitco shall require the Tax Advisor to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination. The fees and expenses of the Tax Advisor shall be paid by
the non-prevailing Company. In the event the Tax Advisor cannot make a
determination in favor of one Company only or otherwise determines the Tax
Matters Dispute cannot be resolved in accordance with this Section 7.02, then
the Tax Matters Dispute shall be resolved in accordance with Section 7.03.

Section 7.03 High-Level Dispute. In the case of a High-Level Dispute,
Section 7.02 shall not apply.

ARTICLE VIII

GENERAL PROVISIONS

Section 8.01 Survival. This Agreement shall terminate at such time as all
obligations and liabilities of the parties hereto have been satisfied. The
obligations and liabilities of the parties arising under this Agreement shall
continue in full force and effect until all such obligations have been satisfied
and such liabilities have been paid in full, whether by expiration of time,
operation of law, or otherwise.

Section 8.02 Predecessors or Successors. Any reference to Distributing, Splitco,
their respective Group members, or any other Person in this Agreement shall
include any predecessors or successors (e.g., by merger or other reorganization,
liquidation, conversion, or election under Treasury Regulations
Section 301.7701-3) of Distributing, Splitco, such Group member, or such Person,
respectively.

Section 8.03 Expenses. Except as otherwise expressly provided for herein, each
Company and its Group members shall bear their own expenses incurred in
connection with the preparation of Tax Returns and other matters related to
Taxes under the provisions of this Agreement for which they are liable;
provided, however, that any fees or expenses incurred in connection with the
preparation of a Combined Return shall be allocated between Distributing and
Splitco in a manner resulting in Distributing and Splitco, respectively, bearing
a reasonable approximation of the actual amount of such fees or expenses
hereunder reasonably related to, and for the benefit of, their respective
Groups.

 

31



--------------------------------------------------------------------------------

Section 8.04 Governing Law; Jurisdiction. This Agreement and the legal relations
among the parties hereto will be governed in all respects, including validity,
interpretation and effect, by the laws of the State of Delaware applicable to
contracts made and performed wholly therein, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction. Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement, and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement, and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the courts of the State
of Delaware. Each of the parties hereto hereby irrevocably submits with regard
to any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
or the transactions contemplated hereby in any court other than the aforesaid
courts. Each of the parties hereto hereby irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement (a) any claim that it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve in accordance with Section 8.06 and this Section 8.04, (b) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by applicable law, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement or the subject matter
hereof may not be enforced in or by such courts. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 8.06 shall be deemed effective service of process on such party.

Section 8.05 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.05.

 

32



--------------------------------------------------------------------------------

Section 8.06 Notices. All notices and other communications hereunder shall be in
writing and shall be delivered in person, by electronic mail (with confirming
copy sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when so delivered in person, or when so received by
electronic mail or courier, or, if mailed, three (3) calendar days after the
date of mailing, as follows:

(a) If to Distributing, to:

Liberty Global plc

1550 Wewatta Street

Suite 1000

Denver, Colorado 80202

Telephone (303) 220-6600

Electronic mail: [Separately Provided]

Attn: General Counsel

(b) If to Splitco, to:

Liberty Latin America Ltd.

1550 Wewatta Street

Suite 710

Denver, Colorado 80202

Telephone (303) 925-6000

Electronic mail: [Separately Provided]

Attn: General Counsel

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

Section 8.07 Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. The Agreement may
be delivered by electronic mail transmission of a signed copy thereof.

Section 8.08 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Except with
respect to a merger of a party, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto without
the prior written consent of the other parties; provided, however, that each of
Distributing and Splitco may assign its respective rights, interests,
liabilities and obligations under this Agreement to any other member of its
Group, but such assignment shall not relieve Distributing or Splitco, as the
assignor, of its liabilities or obligations hereunder.

Section 8.09 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof. Any

 

33



--------------------------------------------------------------------------------

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Upon a
determination that any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the provisions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 8.10 Amendments; Waivers. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by each party to this Agreement, or in the case of
a waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law. Any consent provided under this Agreement
must be in writing, signed by the party against whom enforcement of such consent
is sought.

Section 8.11 Effective Date. This Agreement shall become effective on the date
recited above on which the parties entered into this Agreement.

Section 8.12 Change in Law. Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

Section 8.13 Authorization, Etc. . Each of the parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement, that this Agreement has been duly authorized by all necessary
corporate action on the part of such party, that this Agreement constitutes a
legal, valid and binding obligation of such party and that the execution,
delivery and performance of this Agreement by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding such party.

Section 8.14 No Third Party Beneficiaries. Except as provided in Sections 6.02,
6.03, and 8.08 of this Agreement, this Agreement is solely for the benefit of
the parties and their respective Subsidiaries and is not intended to confer upon
any other Person any rights or remedies hereunder. Notwithstanding anything in
this Agreement to the contrary, this Agreement is not intended to confer upon
any Splitco Indemnitees any rights or remedies against Splitco hereunder, and
this Agreement is not intended to confer upon any Distributing Indemnitees any
rights or remedies against Distributing hereunder.

Section 8.15 Entire Agreement. This Agreement (together with any Schedule
attached hereto) embodies the entire understanding among the parties relating to
its subject matter hereof and supersedes and terminates any prior agreements and
understandings among the parties with respect to such subject matter, and no
party to this Agreement shall have any right, responsibility, obligation or
liability under any such prior agreement or understanding. Any and all prior
correspondence, conversations and memoranda are merged herein and shall be
without effect hereon. No promises, covenants or representations of any kind,
other than those expressly stated herein, have been made to induce any party to
enter into this Agreement.

 

34



--------------------------------------------------------------------------------

Section 8.16 No Strict Construction; Interpretation.

(a) Construction. This Agreement has been prepared jointly by the parties hereto
and shall not be strictly construed against any party hereto.

(b) Interpretation. When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns.

Section 8.17 Headings. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by the
respective officers as of the date set forth above.

 

LIBERTY GLOBAL PLC

By: /s/ Jeremy Evans

Name: Jeremy Evans

Title: Authorised Signatory

LIBERTY LATIN AMERICA LTD.

By: /s/ John Winter

Name: John Winter

Title: Vice President, Legal

[Signature Page to Tax Sharing Agreement]

 

36



--------------------------------------------------------------------------------

List of Omitted Schedules

The following schedules to the Tax Sharing Agreement, dated as of December 29,
2017, by and between Liberty Global plc and Liberty Latin America Ltd. have not
been provided herein:

Schedule 2.02(k) – Transfer Tax Allocation

Schedule 3.04(b)(iii) – Dual Consolidated Losses

The undersigned registrant hereby undertakes to furnish supplementally a copy of
any omitted schedule to the Securities and Exchange Commission upon request.